                                                  2001 ROSS AVENUE      AUSTIN           LONDON
                                                  SUITE 900             BEIJING          MOSCOW
                                                  DALLAS, TEXAS         BRUSSELS         NEW YORK
                                                  75201-2980            DALLAS           PALO ALTO
                                                                        DUBAI            RIYADH
                                                  TEL +1 214.953.6500   HONG KONG        SAN FRANCISCO
                                                  FAX +1 214.953.6503   HOUSTON          WASHINGTON
                                                  BakerBotts.com



May 10, 2021

Hon. Peggy Kuo                                                          Jonathan Rubenstein
                                                                        TEL: 2149536594
U.S. District Court for the Eastern District of New York                FAX: 2146614594
225 Cadman Plaza East                                                   jonathan.rubenstein@bakerbotts.com
Brooklyn, New York 11201

       Re:     NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-
               02875-LDH-PK; Briefing Schedule for Motion to Compel

Dear Magistrate Judge Kuo:

       Pursuant to Your Honor’s April 26, 2021 directive, the parties have met and conferred
on Defendant’s assertion of the reporter’s privilege but have been unable to come to an
agreement on the application of the privilege. The parties have agreed to the below briefing
schedule for a motion to compel:

      May 19, 2021 – NOVAGOLD to file its Motion to Compel;
      June 2, 2021 – JCAP to file its Response;
      June 9, 2021– NOVAGOLD to file its Reply.


                                     Respectfully,

                                     /s/ Jonathan Rubenstein
                                     Jonathan Rubenstein
                                     Counsel for Plaintiff NOVAGOLD Resources, Inc.
